IN THE SUPREME COURT OF "[HE STATE OF DELAWARE

LILLIAN M. SOLOMON, §
§ No. 51, 2014
Respondent Below, §
Appe11ant, § Court Below - Family Court
§ of the State of De1aware,
v. § in and for Kent County
§
EARL V. SOLOMON § Fi1e No. CKO5-02200
§ Petition No. 10-34007
Petitioner Below, §
Appel1ee. §

Submitted: July 25, 2014
Decided: August l8, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.
0 R D E R

This 18th day of August 2014, having carefully considered the briefs of the
parties and the record on appeal, the Court has determined that the judgment of the
Family Court should be affirmed on the basis of the reasons stated by the Family
Court in its order dated January 6, 2014.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Family
Court is AFFIRMED.

BY THE COURT:

/s/ Randv J. Holland
Justice